DETAILED ACTION
Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/22/2020 has been entered.

Response to Arguments
Applicant's arguments filed on 09/22/2020 have been fully considered but are moot in view of new ground of rejection.
Regarding claim 1, the applicant argues that Chung discloses a terminal performing association with an AP or performing authentication and transmitting information indicating a status value (success/fail), in Chung, the information merely indicates whether a connection is successful or not and fails to indicate the reason for the connection failure (Remarks, page 10)
In response to the applicant’s argument, the examiner respectfully disagree.
In the context of the argued limitation, claim 1 recites “wherein the status information includes information indicating a cause of failure of the connection in case of a connection failure based on turning off the WLAN connection.
Chung discloses the status information includes information indicating a cause of failure of the connection in case of a connection failure based on turning off the WLAN connection.  For example Chung discloses that the message can include a status value indicating success/fail (see [0147]).  Chung discloses “Upon reception of ACK for the disassociation notification frame, disassociation notification is transmitted) in paragraph [0151].  In other words, the disconnection (e.g., turning off the connection) of the UE from the old AP need to transmit a SecondarySystemSetupComplete message (see [0157])

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-8, 10-12, 14 and 15 are rejected under 35 U.S.C. §103 as being unpatentable over Koskela et al. (US 20170367035 A1) hereinafter “Koskela” in view of Chung (EP 2919505 A1)

receiving, from a base station, configuration information including a list of a wireless local area network (WLAN) identity (ID)) (Koskela, [0028], receive from the cellular network for example, a list of at least one WLAN identifier, such as SSID, BSSID, HESSID, and/or the like, indicating support for cellular WLAN aggregation)
Koskela does not explicitly disclose identifying a status of a WLAN connection to a WLAN corresponding to the WLAN ID for wireless access network (WAN)-WLAN aggregation; setting status information on the status of the connection; and transmitting, to the base station, a report message including the status information, wherein the status information includes information indicating a cause of failure of the connection in case of a connection failure based on turning off the WLAN connection, wherein the status information includes information indicating a successful association with the WLAN in case that the terminal is connected to the WLAN.
Chung discloses identifying a status of a WLAN connection to a WLAN corresponding to the WLAN ID for wireless access network (WAN)-WLAN aggregation (Chung, [0044], indication of multi-system capability (e.g., WLANAccessAvailable OR MultiRATAccessAvailable) is 1)
setting status information on the status of the WLAN connection (Chung, [0049], an RRC connection setup message (e.g. RRCConnectionRequest/RRCConnectionSetup message)
and transmitting, to the base station, a report message including the status information (Chung, [0146], the UE can transmit a SecondarySystem SetupComplete message to the BS)
wherein the status information includes information indicating a cause of failure of the connection in case of a connection failure (Chung, [0147], The message can include a status value indicating success/fail) based on turning off the WLAN connection (Chung, [0164], Upon reception of ACK for the disassociation notification frame, the UE can transmit a SecondarySystemSetupComplete message including a value that indicates successful disconnection to the BS; [0151], the old AP is disconnected at the disconnection time (or disassociation notification is transmitted).  In other words, the disconnection (e.g., turning off the connection) of the UE from the old AP need to transmit a SecondarySystemSetupComplete message (see [0157])
	wherein the status information includes information indicating a successful association with the WLAN in case that the terminal is connected to the WLAN (Chung, [0152], a SecondarySystemSetupComplete message including a value that indicates successful connection establishment with the new AP)
It would have been obvious to one of ordinary skill in the art at the time the invention was made to take the teaching of Chung related to identify a status of a WLAN connection to a WLAN corresponding to the WLAN ID for wireless access network (WAN)-WLAN aggregation; set status information on the status of the connection; transmitting, to the base station, a report message including the status information, wherein the status information includes information indicating a cause of failure of the connection in case of a connection failure based on turning off the WLAN connection, wherein the status information includes information indicating a successful association with the WLAN in case that the terminal is connected to the WLAN and have modified the teaching of Koskela in order to recover from 
Koskela in view of Chung disclose wherein the WLAN ID includes at least one of a basic service set identifier (BSSID), or a homogenous extended service set identifier (HESSID) (Koskela, [0028], a list of at least one WLAN identifier, such as SSID,BSSID, HESSID, and/or the like)

As per claim 3, Koskela in view of Chung disclose the method of claim 1, wherein the status information includes the information indicating the cause of failure of the connection in case of a connection to another WLAN according to user preferences (Chung, [0152], Upon reception of a SecondarySystemSetupComplete message corresponding to "Fail", the BS needs to transmit a SecondarySystemSetup message for selecting a new AP)

As per claim 4, Koskela in view of Chung disclose the method of claim 1, wherein the WLAN includes long term evolution (LTE) (Koskela, [0038], such as, Long Term Evolution (LTE))

As per claim 5, Koskela discloses a method performed by a base station in a wireless communication system, the method comprising:
transmitting, to a terminal, configuration information including a list of wireless local area network (WLAN) identity (ID) (Koskela, [0028], receive from the cellular network for example, a list of at least one WLAN identifier, such as SSID, BSSID, HESSID, and/or the like, indicating support for cellular WLAN aggregation)
Koskela does not explicitly disclose receiving, from the terminal, a report message 
Chung discloses receiving, from the terminal, a report message including status information on a status of a connection to a WLAN corresponding to the WLAN ID for wireless access network (WAN) –WLAN aggregation (Chung, [0146], the UE can transmit a SecondarySystem SetupComplete message to the BS)
identifying the status of the connection based on the status information (Chung, [0044], the indication of multi-system capability (e.g., WLANAccessAvailable OR MultiRATAccessAvailable) is 1)
It would have been obvious to one of ordinary skill in the art at the time the invention was made to take the teaching of Chung related to receiving, from the terminal, a report message including status information on a status of a connection to a WLAN corresponding to the WLAN ID for wireless access network (WAN) –WLAN aggregation, identifying the status of the connection based on the status information and have modified the teaching of Koskela in order to recover from a radio link failure (Chung, [0005])
Koskela in view of Chung disclose determining whether to transmit a signal via the WLAN connection based on the identification result (Chung, [0146], the UE can transmit a SecondarySystem SetupComplete message to the BS)
wherein the status information includes information indicating a cause of failure of the connection in case of a connection failure (Chung, [0147], The message can include a status value indicating success/fail) based on turning off the WLAN connection (Chung, [0164], Upon reception of ACK for the disassociation notification frame, the UE can transmit a SecondarySystemSetupComplete message including a value that indicates successful disconnection to the BS; [0151], the old AP is disconnected at the disconnection time (or disassociation notification is transmitted).  In other words, the disconnection (e.g., turning off the connection) of the UE from the old AP need to transmit a SecondarySystemSetupComplete message (see [0157])
wherein the status information includes information indicating a successful association with the WLAN in case that the terminal is connected to the WLAN (Chung, [0152], a SecondarySystemSetupComplete message including a value that indicates successful connection establishment with the new AP)
and wherein the WLAN ID includes at least one of a basic service set identifier (BSSID), or a homogenous extended service set identifier (HESSID) (Koskela, [0028], a list of at least one WLAN identifier, such as SSID,BSSID, HESSID, and/or the like)

As per claim 6, Koskela in view of Chung disclose the method of claim 5, wherein the WLAN includes long term evolution (LTE) (Koskela, [0038], such as, Long Term Evolution (LTE))

As per claim 7, Koskela in view of Chung disclose the method of claim 5, wherein the status information includes the information indicating the cause of failure of the connection in case of a connection to another WLAN according to user preferences (Chung, [0152], Upon reception of a SecondarySystemSetupComplete message corresponding to "Fail", the BS needs to transmit a SecondarySystemSetup message for selecting a new AP)


a transceiver (Koskela, [0041], transceiver 66) and a controller coupled with the transceiver (Koskela, [0041], transceiver 68) and configured to: 
receive, from a base station, configuration information including a list of a wireless local area network (WLAN) identity (ID) (Koskela, [0028], receive from the cellular network for example, a list of at least one WLAN identifier, such as SSID, BSSID, HESSID, and/or the like, indicating support for cellular WLAN aggregation) 
Koskela does not explicitly disclose identifying a status of a WLAN connection to a WLAN corresponding to the WLAND ID for wireless access network (WAN)-WLAN aggregation, setting status information on the status of the connection; and transmitting, to the base station, a report message including the status information, wherein the status information includes information indicating a cause of failure of the connection in case of a connection failure based on turning off the WLAN connection, wherein the status information includes information indicating a successful association with the WLAN in case that the terminal is connected to the WLAN.
Chung discloses identifying a status of a WLAN connection to a WLAN corresponding to the WLAND ID for wireless access network (WAN)-WLAN aggregation (Chung, [0044], indication of multi-system capability (e.g., WLANAccessAvailable OR MultiRATAccessAvailable) is 1)
setting status information on the status of the connection (Chung, [0049], an RRC connection setup message (e.g. RRCConnectionRequest/RRCConnectionSetup message)
and transmitting, to the base station, a report message including the status information (Chung, [0146], the UE can transmit a SecondarySystem SetupComplete message to the BS), wherein the status information includes information indicating a cause of failure of the connection in case of a connection failure (Chung, [0147], The message can include a status value indicating success/fail) based on turning off the WLAN connection (Chung, [0164], Upon reception of ACK for the disassociation notification frame, the UE can transmit a SecondarySystemSetupComplete message including a value that indicates successful disconnection to the BS; [0151], the old AP is disconnected at the disconnection time (or disassociation notification is transmitted).  In other words, the disconnection (e.g., turning off the connection) of the UE from the old AP need to transmit a SecondarySystemSetupComplete message (see [0157])
wherein the status information includes information indicating a successful association with the WLAN in case that the terminal is connected to the WLAN (Chung, [0152], a SecondarySystemSetupComplete message including a value that indicates successful connection establishment with the new AP)
It would have been obvious to one of ordinary skill in the art at the time the invention was made to take the teaching of Chung related to identify a status of a WLAN connection to a WLAN corresponding to the WLAND ID for wireless access network (WAN)-WLAN aggregation, set status information on the status of the connection, and transmit, to the base station, a report message including the status information, wherein the status information includes information indicating a cause of failure of the connection in case of a connection failure based on turning off the WLAN connection, wherein the status information includes information indicating a successful association with the WLAN in case that the terminal is connected to the WLAN and have modified the teaching of Koskela in order to recover from 
Koskela in view of Chung disclose wherein the WLAN ID includes at least one of a basic service set identifier (BSSID), or a homogeneous extended service set identifier (HESSID) (Koskela, [0028], a list of at least one WLAN identifier, such as SSID,BSSID, HESSID, and/or the like)

As per claim 10, Koskela in view of Chung disclose the terminal of claim 8, wherein the status information includes the information indicating the cause of failure of the connection in case of a connection to another WLAN according to user preferences (Chung, [0152], Upon reception of a SecondarySystemSetupComplete message corresponding to "Fail", the BS needs to transmit a SecondarySystemSetup message for selecting a new AP)

As per claim 11, Koskela in view of Chung disclose the terminal of claim 8, wherein the WLAN includes long term evolution (LTE) (Koskela, [0038], such as, Long Term Evolution (LTE))

As per claim 12, Koskela discloses a base station in a wireless communication system, the base station comprising: 
a transceiver (Koskela, [0041], transceiver 66); and a controller coupled with the transceiver (Koskela, [0041], transceiver 68) and configured to: 
transmit, to a terminal, configuration information including a list of a wireless local area network (WLAN) identity (ID) (Koskela, [0028], receive from the cellular network for example, a list of at least one WLAN identifier, such as SSID, BSSID, HESSID, and/or the like, indicating support for cellular WLAN aggregation)
Koskela does not explicitly disclose receiving, from the terminal, a report message including status information on a status of a connection to a WLAN corresponding to the WLAN ID for wireless access network (WAN) –WLAN aggregation, identifying the status of the connection based on the status information.
Chung discloses receiving, from the terminal, a report message including status information on a status of a WLAN connection for wireless access network (WAN) –WLAN aggregation (Chung, [0146], the UE can transmit a SecondarySystem SetupComplete message to the BS)
identifying the status of the connection based on the status information (Chung, [0044], indication of multi-system capability (e.g., WLANAccessAvailable OR MultiRATAccessAvailable) is 1)
It would have been obvious to one of ordinary skill in the art at the time the invention was made to take the teaching of Chung related to receive, via the transceiver from the terminal, a report message including status information on a status of a connection to a WLAN corresponding to the WLAN ID for wireless access network (WAN) –WLAN aggregation, identify the status of the connection based on the status information and have modified the teaching of Koskela in order to recover from radio link failure (Chung, [0005])
Koskela in view of Chung disclose determining whether to transmit a signal via the WLAN connection based on the identification result (Chung, [0146], the UE can transmit a SecondarySystem SetupComplete message to the BS)
wherein the status information includes information indicating a cause of failure of the connection in case of a connection failure (Chung, [0147], The message can include a status value indicating success/fail) based on turning off the WLAN connection (Chung, [0164], Upon reception of ACK for the disassociation notification frame, the UE can transmit a SecondarySystemSetupComplete message including a value that indicates successful disconnection to the BS; [0151], the old AP is disconnected at the disconnection time (or disassociation notification is transmitted).  In other words, the disconnection (e.g., turning off the connection) of the UE from the old AP need to transmit a SecondarySystemSetupComplete message (see [0157]) 
wherein the status information includes information indicating a successful association with the WLAN in case that the terminal is connected to the WLAN (Chung, [0152], a SecondarySystemSetupComplete message including a value that indicates successful connection establishment with the new AP)
and wherein the WLAN ID includes at least one of a basic service set identifier (BSSID), or a homogenous extended service set identifier (HESSID) (Koskela, [0028], a list of at least one WLAN identifier, such as SSID,BSSID, HESSID, and/or the like)

As per claim 14, Koskela in view of Chung disclose the base station of claim 12, wherein the status information includes the information indicating the cause of failure of the connection in case of a connection to another WLAN according to user preferences (Chung, [0152], Upon reception of a SecondarySystemSetupComplete message corresponding to "Fail", the BS needs to transmit a SecondarySystemSetup message for selecting a new AP)

As per claim 15, Koskela in view of Chung disclose the base station of claim 12, wherein the WLAN includes long term evolution (LTE) (Koskela, [0038], such as, Long Term Evolution (LTE))

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFF BANTHRONGSACK whose telephone number is (571)270-7090.  The examiner can normally be reached on M-F 9:00am - 5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, YEMANE MESFIN can be reached on 571-272-3927.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JEFF BANTHRONGSACK/Examiner, Art Unit 2462                                                                                                                                                                                                        

/PETER CHEN/Primary Examiner, Art Unit 2462